        Case 3:16-md-02741-VC Document 13698 Filed 09/10/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


   IN RE: ROUNDUP PRODUCTS                           MDL No. 2741
   LIABILITY LITIGATION
                                                     Case No. 16-md-02741-VC


   This document relates to:                         PRETRIAL ORDER NO. 245:
                                                     DENYING MOTION FOR LEAVE TO
   Bundy v. Monsanto Company et al.,                 AMEND TO ADD NON-DIVERSE
   Case No. 20-cv-06345                              PARTIES
                                                     Re: Dkt. No. 12999


        The plaintiff’s motion for leave to amend the complaint, join additional parties, and

remand due to a lack of diversity jurisdiction is denied. In general, courts “freely” give leave to

amend. Fed. R. Civ. P. 15(a)(2). But once a case has been removed, the standard is heightened

where, as here, the plaintiff “seeks to join additional defendants whose joinder would destroy

subject matter jurisdiction.” 28 U.S.C. § 1447(e); see San Jose Neurospine v. Cigna Health &

Life Insurance Co., 2016 WL 7242139, at *6. (N.D. Cal. Dec. 15, 2016). Under section 1447(e),
courts consider several factors in determining whether joinder should be permitted, including:

               (1) whether the party sought to be joined is needed for just
               adjudication and would be joined under Federal Rule of Civil
               Procedure 19(a); (2) whether the statute of limitations would
               preclude an original action against the new defendants in state court;
               (3) whether there has been unexplained delay in requesting joinder;
               (4) whether joinder is intended solely to defeat federal jurisdiction;
               (5) whether the claims against the new defendant appear valid; and
               (6) whether denial of joinder will prejudice the plaintiff.

Id. at *7.
        Factors three and four are particularly salient here. The plaintiff makes no attempt to
explain the eight-month delay between the filing of the complaint and his request for joinder.
        Case 3:16-md-02741-VC Document 13698 Filed 09/10/21 Page 2 of 2




This “suspicious timing,” combined with the fact that the plaintiff presumably was aware that he

purchased Roundup from M&W even before he filed his complaint, suggests that the addition of

M&W is merely an attempt to defeat federal jurisdiction. Bonner v. Fuji Photo Film, 461 F.

Supp. 2d 1112, 1120 (N.D. Cal. 2006). And none of the other factors lean in favor of granting

plaintiff’s motion. The plaintiff has not suggested that M&W is a required party or that the

statute of limitations would preclude an original action against M&W in state court. Finally, the

fact that M&W is a dissolved corporation, though not dispositive, further undermines the

plaintiff’s argument for joinder as the plaintiff is unlikely to get any practical relief from M&W.

For these reasons, the plaintiff’s motion is denied.



       IT IS SO ORDERED.

Dated: September 10, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 2
